Title: [Diary entry: 24 November 1785]
From: Washington, George
To: 

 Thursday 24th. Thermometer at 48 in the Morng. 56 at Noon and 55 at Night. Clear, Warm & pleasant, wind being still southerly. Immediately after Breakfast, rid to my Plantation at the Ferry and took the following Acct. of my Stock—viz. 
Horses
hands	age
Prince a black Horse	14	20 old	W.H.
Ditto—a Sorrel Do.	14¼	2
Jenny—bla. Mare	14¼	old	Working Mares
Peggy—White Do.	14	10
Fly—Dark Grey Do.	13½	8
Kitty—Small bay—Do.	13	15
Bonny—Sorrel—Do.	14	10
Nancy—black—Do.	sml.	12	6
A Black Mare	unb. Ms.
Steady, likely	13½	4
A sorrel Ditto,
Leonidas Do.	1
A bay—Do. very small	Spring	3
A bla. Horse . unlikely	4 1 Sprg.	unb. Hors.
A Small bay
Leonidas—likely
A black—bald face	3
Total	14
Cattle
age
Darling—a red & W. Ox	6
Bembo	White & red Do.	9
Mark black & White Do.	11
Duke red brindle	very old	4
Cows	14
Heifers	4 Years old	1
3 years.	2
2 years	2
Calves this spg.	5	10
Steers	full grown	2
4 years old	2
3 years old	5
2 years Do.	3

1 years Do.	1
Spring Calves	7	20
Bulls	2 years old	1
Beeves in Corn field	2
Total	51
Sheep
Rams	1
Ewes	9
Weathers	5
Total	15
Tools & Implements
A good Cart
2 Yokes with Rings
A Cain
Wheat Fans	1
Wire riddles—course	4
Sand Sieves	1
Courser Size	1	6
Plows Bar shears	4
Iron Traces	pairs	8
Haims, Clevis, Bridles &ca. compleat for them
Weeding Hoes	1
Hilling Ditto	13
Grubbing Ditto	1
Mattocks	4
Axes	5
Iron Wedge—1½ pair
 From the Ferry, I went to the Plantation at Dogue run and took the following Account of the Tools there—being omitted when I was there last. 
Viz.
Oxe Carts	1
At the Ho[use] for repair	1	2
Oxe Yokes with rings	4
Oxe Chains	2
Wheat Fans	1
Riddles—viz.
1 Open & tolerable good
1 Sand Sieve & much worn
Axes	9

Mattocks	6
Grubbing Hoes	6
Hilling Ditto	16
Iron Wedges—pairs	4
Spades—good	1
Bar shear Plows	4
Iron Traces	8
Haims, Clevis, Bridles &ca. complete
Spare Colters	3
Adzes	1
Drawing knife	1
Handsaws	1
Froes	1
Broad Chissels	1
Narrow Do.	1
Gouge	1
Auger—¾ Inch	1
       Recapitulation of all my Stocks of Horses, Cattle & Sheep. Horses
Stud Horse. Magnolio	1
Ditto	Dray	1	2
Riding Horses	2
Chariot Horses	8
Hack Horses	4
Waggon Horses—Home Ho[use]	4
Cart Ditto Do. Do.	1	5
Plow Ditto Plantns.	18
Cart Mare Home Ho[use]	1
Plow Ditto Planns.	28	29
Broke Ditto, not worked	5
Unbroke Do. ove[r] 4 yr. old	13
Ditto	3 yrs.	5
Ditto	2 yrs.	3
Ditto	1	8
Ditto	Colts	5	68
Unbroke	Horses 4 & upwds.	3
Ditto	Ditto	3 yrs	6
Ditto	Do.	2 Ditto	4
Ditto	Do.	1 Ditto	4
Ditto	Do.	Spring Colts	6	23
In all	130
  Note, In the above Acct., are included 2 English Mares and their Colts—the one a Horse, and the other a Mare which by being at a Meadow had not been included in any of the foregoing lists. Of the above Mares 16 may go to Magnolio and 33 to the Jack Ass if he should arrive safe, and both of them be in order at the proper Season for covering. 
Cattle
Bulls	aged	2
2 yrs. old	2
1 yr. old	2	6
Draught Oxen	26
Steers—full grown	35
4 yrs. old	4
3 yrs. old	10
2 yrs. old	14
1 yr. old	12
Calves	27	102
Cows	101
Heifers	6 yrs. old	6
4 yrs. old	6
3 yrs. Do.	20
2 yrs. Do.	19
1 yr. Do.	10
Calves	31	92
327
Beeves fatting	9
In all	336
Sheep
Rams	19
Ewes	167
Lambs	15
Weathers	59
Ditto—fatting	23	82
In all	283
